Citation Nr: 1427027	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  03-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable disability rating for erectile dysfunction.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to May 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Travel Board hearing was held at the RO in September 2005 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In November 2004, January 2006, and in September 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated VA treatment records and schedule him for examinations to determine the current nature and severity of his service-connected disabilities and their impact, if any, on his employability.  The requested records subsequently were associated with the Veteran's claims file and the requested examinations occurred in August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2006, the Board denied the Veteran's claims.  The Veteran, through an attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In May 2008, the Court vacated and remanded the Board's September 2006 decision.

In an August 2011 rating decision, the RO granted a claim of service connection for coronary artery disease, assigning (among other staged ratings) a 100 percent rating effective October 17, 2001, and a 60 percent rating effective March 10, 2010.  

In a November 2012 rating decision, the RO assigned a higher 100 percent rating effective March 10, 2010, for the Veteran's service-connected coronary artery disease.  Thus, the Board notes that a 100 percent rating for the Veteran's service-connected coronary artery disease has been in effect since October 17, 2001, including throughout the pendency of this appeal.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected diabetes mellitus is manifested by, at worst, a restricted diet and the use of oral hypoglycemic agents.

2.  The record evidence shows that the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve.

3.  The record evidence shows that the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve.

4.  The record evidence shows that the Veteran's service-connected erectile dysfunction is manifested by, at worst, complaints of erectile dysfunction symptoms.

5.  Service connection is in effect for coronary artery disease, evaluated as 100 percent disabling effective October 17, 2001, diabetes mellitus, evaluated as 20 percent disabling effective June 13, 2002, peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling effective September 14, 2001, peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling effective September 14, 2001, scar residual of coronary artery bypass graft (CABG) surgery, evaluated as zero percent disabling effective September 16, 1997, and for erectile dysfunction, evaluated as zero percent disabling effective September 14, 2001; the Veteran is in receipt of special monthly compensation effective September 14, 2001, based on the loss of use of a creative organ; the Veteran's combined evaluation for compensation is 100 percent effective October 17, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  The criteria for a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8520 (2013).  

3.  The criteria for a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8520 (2013).

4.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, DC 7599-7522 (2013).

5.  The Veteran's TDIU claim is dismissed as moot.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2002, February 2006, and in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the February 2010 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disabilities had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disabilities.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disabilities and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 2003 and supplemental statements of the case in September and December 2003, August 2005, July 2006, November 2012, and in March 2014 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, or for erectile dysfunction.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2002 letter was issued prior to the currently appealed rating decision issued in July 2003; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including entitlement to increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and for erectile dysfunction.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction all are more disabling than currently evaluated.  He specifically contends that his service-connected diabetes mellitus requires him to regulate his activities.  He also specifically contends that his service-connected peripheral neuropathy results in severe leg shaking and weakness in both of his legs.  He finally contends that his service-connected erectile dysfunction prevents him from achieving an erection during sexual activity.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected diabetes mellitus currently is evaluated as 20 percent disabling effective June 13, 2002, under 38 C.F.R. § 4.119, DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2013).  A 20 percent rating is assigned under DC 7913 for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned under DC 7913 for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are each evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8599-8520 (other diseases of the peripheral nerves-paralysis of the sciatic nerve).  See 38 C.F.R. § 4.124a, DC 8599-8520 (2013).  A minimum compensable 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The Veteran's service-connected erectile dysfunction currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.115b, DC 7599-7522 (other genitourinary disability-penis deformity with loss of erectile power).  See 38 C.F.R. § 4.115b, DC 7599-7522 (2013).  A single 20 percent rating is assigned under DC 7522 for penis deformity with loss of erectile power.  A footnote to DC 7522 indicates that disabilities evaluated under this DC also should be reviewed for entitlement to special monthly compensation.  (The Board notes parenthetically that the Veteran currently is in receipt of special monthly compensation based on the loss of use of a creative organ.)


Factual Background

The record evidence shows that, on VA outpatient treatment in August 2001, the Veteran's complaints included diabetes.  He reported that he was not exercising.  The assessment included diabetes.  The Veteran was referred to a VA dietician and advised to begin an exercise program.

On VA examination in October 2001, the Veteran's complaints included "total erectile dysfunction without penetration or ejaculation for the past one year."  It was noted that the Veteran "has had diabetes mellitus for the past month.  The Veteran's weight has been stable.  He has had no restrictions of activities."  Physical examination showed a normal scrotum, testes, epididymis, penis, and urethra, a "markedly reduced" dorsal penile artery pulse, and an absent bulbar cavernosus reflex.  The impressions included diabetes mellitus type 2 "controlled with diet," erectile dysfunction secondary to diabetes mellitus, and peripheral neuropathy.

On VA outpatient treatment in November 2001, the Veteran reported that he had been "to diabetic teaching but has not received glucometer yet."  He was working "and feels that he is doing well."  He continued to smoke 1 pack per day which was down from 3 1/2 packs per day.  The assessment included diabetes.

In February 2002, no relevant complaints were noted.  He smoked 1 pack per day.  The assessment included diabetes mellitus type 2 under "good control with diet."

In June 2002, the Veteran reported that he was down to 1/2 pack per day and "notes blood sugars ranging [greater than] 200 most of the time."  The assessment included diabetes which was "not controlled - start metformin."  

On VA examination in July 2002, the Veteran's complaints included pain, numbness, and weakness in his legs "which he believes has gotten significantly worse over the past few months.  In fact, he has lost one job due to this fact.  He was a carpenter working on a construction job and was let go due to employer concerns about potential injuries or accidents."  Physical examination showed normal and present pedal pulses in both feet.  "Light touch discrimination is defective in both calves and thighs."  The Veteran reported "recent/past blood sugars with a reading of 161 in February of 2002 and 152 in June of 2002."  The diagnosis was diabetes, type 2, with symptoms consistent with worsening peripheral neuropathy.

On VA examination in August 2002, the Veteran's complaints included burning pain in the left lateral thigh "for about a year on and off."  The Veteran also complained:

His leg loses sensation when he stands up and can last for up to about five minutes.  He also reports that his feet and toes are cold from mid-calf distally.  This occurs about once every evening, but if he gets up and walks around it gets better.  He reports that his right leg loses sensation when he stands up.  This can last for five minutes.  It is not as bad as the left.  His feet and toes on the right also go cold from mid-calf distally.  This happens every evening.  It is better when he walks around.  The loss of sensation in the legs is not affected by position or activity; i.e. once it happens it is going to take its five minutes to get better whether he walks or not...He is unable to lift heavy objects because his legs go numb.

Physical examination in August 2002 showed a normal gait.  Physical examination showed of the bilateral lower extremities showed no pedal edema, 2+ distal pulses bilaterally, normal sensation throughout, good capillary fill in the nail beds, normal color, and good hair distribution on the toes.  The impressions included diabetes "and complaints of peripheral neuropathy with essentially normal four extremity [electromyography]."

On VA electromyograph (EMG) consult in September 2002, the Veteran's complaints included bilateral leg numbness "when I stand or walk," occasional subjective weakness of the bilateral lower extremities, "and difficulty performing any activity for an extended period of time."  The impressions included no "electrodiagnostic evidence for a sensory or motor peripheral neuropathy on examination of all four extremities."

On VA outpatient treatment in December 2002, the Veteran complained that his LDL cholesterol "has gone up since last visit."  He reported eating bacon and fried pork chops and continuing to smoke.  "Walks some for exercise."  The assessment included diabetes which was stable.

On VA neurological disorders examination in March 2003, the VA examiner stated:

[The Veteran's] primary complaint is occasional numbness and tingling in most of his legs from his hips all the way down.  He was very vague about the location and distribution, simply stating that it is all of his legs from the hips down to his toes. He denies specific weakness in his legs, but says that when he has these 'funny feelings' he is unable to use his legs accurately.  His description of the funny feeling is an ice cold feeling which then switches to warm.  These feelings are always accompanied by low back pain, which he has almost constantly.  The back pain is usually relieved by Doan's, which does not affect the leg symptoms.

The Veteran also reported undergoing EMG testing to the March 2003 VA examiner.  Physical examination in March 2003 showed normal extremities in appearance and function, normal muscle bulk and strength, normal range of motion in all joints, and normal sensation throughout, normal deep tendon reflexes, "significantly positive" straight leg raising bilaterally "producing complaints of low back pain and coldness in the legs similar to his recurrent complaints, when each leg was lifted to about 60 degrees," and ipsilateral paresthesias.  The Veteran's blood sugar in December 2002 was 109.  The diagnoses included diabetes mellitus and symptoms "consistent with peripheral neuropathy in both legs but also consistent with lumbar radiculopathy.  The straight leg test suggests that this is a radiculopathy and the electromyelogram performed in September of 2002 cast[s] doubt on the diagnosis of peripheral neuropathy.  It is therefore my opinion that it is more likely that [the Veteran's] leg symptoms are due to a lumbar radiculopathy or radiculitis than to diabetic peripheral neuropathy."

On VA genitourinary examination in March 2003, the Veteran's complaints included "an approximate two-year history of difficulty maintaining erections sufficient for persistent vaginal penetration and climax.  He occasionally is able to penetrate initially, but is never able to achieve a climax."  The Veteran reported "successful intercourse occurs less than 20% of the time.  He does have good desire and a willing partner."  Physical examination showed a normal uncircumcised phallus, a normal urethral meatus, and normal bilaterally descended testicles.  The assessment was erectile dysfunction "more likely than not multifactorial, and the etiology secondary to a combination of antihypertensive medication, vascular disease, and neurological changes from the diabetes mellitus."

On VA neurological disorders examination in May 2003, the Veteran complained of lower extremity numbness, tingling, and intermittent cramping "consistently precipitated by exertion and relieved by rest.  Symptoms have gradually worsened to the point that his legs feel weak and may 'tremble' with effort."  The Veteran stated that these problems had been occurring for 2 years.  He denied low back pain "or similar upper extremity symptoms."  The Veteran smoked 1 pack per day of cigarettes.  Physical examination showed negative straight leg raising bilaterally, normal pedal pulses bilaterally, normal muscle bulk, strength, and tone, normal fine motor movements, normal gait and station, impaired vibratory perception of the bilateral lower extremities with intact pinprick sensation, symmetric 1+ muscle stretch reflexes except for absent ankle jerks, and a neutral plantar response.  The impression was exertional lower extremity symptoms "most suggestive of neurogenic claudication (lumbar stenosis)."  The VA examiner also stated, "Impaired vibratory perception suggests peripheral neuropathy, but would not account for exertional component of symptoms."  This examiner stated further that the Veteran's nerve conduction studies had been interpreted incorrectly and "suggest[ed] a neuropathy."  This examiner concluded that "there is insufficient data to arrive at a definite diagnosis for [the Veteran's] lower extremity symptoms.  The [Veteran] most probably has an element of peripheral neuropathy which could be related to diabetes mellitus and/or statin therapy.  However, lumbar stenosis and/or vascular claudication are possible contributing factors as well."

In an undated statement date-stamped as received by the RO in August 2003, C.R., a VA nurse practitioner, stated that she had been treating the Veteran since 1998 for diabetes, type 2, among other conditions, since 1998.  "[The Veteran's] diabetes is under good control at this time."

The Veteran submitted multiple lay statements in support of his claims in October 2003.  These statements are to the effect that the Veteran's service-connected disabilities were more disabling than currently evaluated.

On VA outpatient treatment in March 2004, the Veteran's complaints included "cramping in calves with walking" and reported that "his blood sugars are running a little high, and he is having blurring of his vision."  A history of diabetes mellitus, type 2, was noted.  Physical examination showed no clubbing, cyanosis, or edema in the extremities.  The assessment included diabetes, type 2.

In November 2004, it was noted that the Veteran was not compliant with his diabetes mellitus medications, dietary restrictions, or exercise.  He reported no hypoglycemic events and his weight had increased 7 pounds since his last visit.  His diabetes mellitus was mild in severity and asymptomatic and had been present since 2002.  The Veteran also experienced polyuria, polydipsia, increased thirst, blurred vision, and nocturia times 2.  Neurological examination was grossly intact.  The assessment included type II diabetes.  The Veteran was advised to continuing taking his medication.

In June 2005, the Veteran reported that his home glucose monitoring averaged 100.  He was not compliant with his diabetes mellitus medications, dietary restrictions, or exercise.  He also reported no hypoglycemic events and his weight had increased 7 pounds since his last visit.  The assessment included type II diabetes.  The Veteran was counseled on weight reduction and advised to continue taking his medication.

In December 2005, the Veteran's complaints included uncontrolled diabetes mellitus.  He stated that he had run out of metformin.  The assessment included diabetes mellitus, type II.  The Veteran was counseled on weight reduction and restarted on metformin.

In May 2006, no relevant complaints were noted.  Physical examination showed extremities without edema, muscle atrophy, cyanosis, or clubbing, palpable peripheral pulses, and normal monofilament testing bilaterally.  Neurological examination showed no gross deficits, symmetric and 2+ deep tendon reflexes, and no motor or sensory deficits.  The assessment included diabetes mellitus with improved control.  The Veteran was advised to comply with his diet.

In November 2006, the Veteran complained that his blood sugars had been "erratic."  The Veteran's average blood sugar reading at home was 155 according to his glucometer.  The Veteran's glucose was 176.  The assessment included diabetes mellitus under poor control.  The Veteran was advised to comply with his diet.  The VA clinician added glypizide to the Veteran's metformin.

In June 2007, no complaints were noted.  The Veteran's glucose level was 179.  The assessment included diabetes mellitus under "poor control."  The Veteran's Glyburide was increased to 15 mg every day.

Following VA outpatient treatment in November 2008, the VA clinician stated that the Veteran's diabetes mellitus was under "fair control."

On VA examination in March 2010, the Veteran's complaints included "a constant burning pain in the toes of the bilateral feet that is worsened with standing more than 15-30 minutes.  He also has numbness in his feet in the morning that resolves within 5 minutes.  He states that he gets a 'funny sensation' to the back of his legs from his knee down with walking and they get 'tired' if he walks more than 5 minutes."  He occasionally used a walking stick for ambulation but did not use a cane, crutch, or brace.  He was working in an office environment.  He had not missed any days at work due to his peripheral neuropathy of the bilateral lower extremities.  Physical examination of the bilateral lower extremities showed faint pulses, "tingling to touch over the anterior knees to the toes and the lateral ankles to the toes," 5/5 strength, 1+ deep tendon reflexes at the knees and ankles bilaterally, no atrophy, and good muscle tone.  The impressions included peripheral neuropathy of the bilateral lower extremities.

On VA peripheral nerves examination in May 2011, the Veteran denied any balance and coordination problems, mobility problems, or other current symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of hospitalization or surgery for the peripheral nerves.  Physical examination showed 2+ reflexes bilaterally, decreased sensation of the bilateral lower extremities, 4/5 motor strength of the ankles, 3/5 motor strength of the great toes, normal muscle tone, no muscle atrophy, no gait abnormality, no evidence of fasciculations, and no joint function affected by any nerve disorder.  The diagnosis was peripheral neuropathy.

On VA genitourinary examination in May 2011, the Veteran complained of erectile dysfunction symptoms following coronary artery bypass graft (CABG) in 1998.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of hospitalization or surgery, trauma to the genitourinary system, neoplasm, general systemic symptoms due to genitourinary disease, urinary symptoms or leakage, recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The VA examiner stated that erectile dysfunction was present and the most likely etiology was vascular disease.  Vaginal penetration was not possible.  Physical examination showed no abdominal or flank tenderness, a normal bladder, peripheral edema in the upper extremity, and normal dorsalis pedis pulses bilaterally.  The diagnosis was erectile dysfunction.

On VA diabetes mellitus examination in May 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of diabetes mellitus diagnosed in 2002 was noted.  The Veteran's diabetes mellitus had been stable on oral medication.  A history of hypertension, angina, and fatigue, with continuous medication required for control of hypertension and treatment of heart disease was noted.  The Veteran's CABG in 1998 also was noted.  A history of non-anginal chest pain at rest and on exertion was reported.  The Veteran denied experiencing any episodes of hypoglycemic reactions or ketoacidosis.  The Veteran had been instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  The Veteran also denied symptoms of diabetic nephropathy.  He reported experiencing lower extremity coldness, progressive loss of vision, peripheral neuropathy, reflux, urinary frequency, erectile dysfunction, and nocturia.  The VA examiner stated that a contributing cause to the Veteran's erectile dysfunction was diabetic neuropathy.  

Physical examination in May 2011 showed pupils equal, round, and reactive to light and accommodation, no diabetic skin abnormalities, no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds, normal color and temperature of the bilateral lower extremities, absent posterior tibial pulses of the bilateral lower extremities, decreased sensation of the bilateral lower extremities, 4/5 motor strength in the ankles, 3/5 motor strength in the great toes, normal muscle tone, and no muscle atrophy.  The Veteran "admits to cold extremities at all times."  He reported that his bilateral lower extremities "turn white then blue."  The VA examiner concluded that, as a result of his diabetes mellitus, the Veteran did not experience visual impairment, kidney or neurological disease, amputation, or other diabetic conditions.  This examiner also concluded that, although peripheral edema was present, the etiology was unknown.  The diagnosis was diabetes, type 2.

In an April 2012 addendum to the May 2011 VA peripheral nerves examination, the VA clinician who conducted the Veteran's May 2011 VA peripheral nerves examination stated that she had reviewed the Veteran's the Veteran's claims file, including his service treatment records and post-service VA treatment records, again.  This examiner diagnosed the Veteran as having diabetic peripheral neuropathy of the bilateral lower extremities.  This examiner noted that there was "no upper extremity involvement" present at the Veteran's May 2011 examination.

In a Primary Care Note dated in May 2012 and included in the Veteran's VA outpatient treatment records, a VA physician stated that he had reviewed the Veteran's claims file.  This physician stated:

Diabetic peripheral neuropathy affects all of the nerves most of which are not named.  Using the VA standard for breaking down the named nerves and based on the examination [conducted in May 2011], it would appear the diabetic neuropathy is in the distal branches of the peroneal nerve of both lower extremities and would be rated as "mild to moderate" in severity.  It would still cause problems with balance and thus with walking.  I would lean toward mild based on the verbal descriptions in the history.  This is based on my thirty years of clinical experience as I know of no clinical categorization of mild/moderate/severe to use in guiding clinical decision making.

[The] Veteran states that his is unable to develop an erection of sufficient turgidity to enable vaginal penetration.  There [are] no identified abnormalities of the penis or other aspects of the male reproductive system.  Further definition of his sexual abilities would require an evaluation by someone with privileges in sexual therapy. Erectile dysfunction without physical deformity or endocrine abnormalities can be caused by many conditions, including but not limited to, hypertension, diabetes mellitus, mental disorders or the medications used to treat these disorders.  In this individual case either hypertension or diabetes or the treatment is the most likely cause of his condition.  Unfortunately, it is not scientifically possible to distinguish the exact cause.  The erectile dysfunction does not contribute in any way to employability.

On VA outpatient treatment in June 2013, the Veteran reported that he had not been compliant with his diet.  The Veteran's glucose was 196.  The assessment included diabetes mellitus under fair control with glyburide and metformin.

On VA diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) in August 2013, the Veteran's complaints included "numbness and tingling in his feet."  The VA clinician reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of non-insulin dependent diabetes mellitus diagnosed in 2002 was noted along with an unremarkable EMG in 2002.  Physical examination of the bilateral lower extremities showed mild constant pain, no intermittent (usually dull) pain, no paresthesias or dysesthesias, no numbness, 5/5 motor strength, normal deep tendon reflexes, decreased sensation, no muscle atrophy, no trophic changes attributable to diabetic peripheral neuropathy, and mild incomplete paralysis of the bilateral sciatic nerves.  An EMG was normal for all extremities.  The VA clinician stated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The diagnosis was diabetic peripheral neuropathy.

On VA male reproductive system conditions DBQ in August 2013, the Veteran's complaints included "difficulty maintaining and obtaining an erection."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's treatment plan did not "include taking continuous medication for the diagnosed condition."  He had not had an orchiectomy.  Although the Veteran had a voiding dysfunction, the etiology was unknown and it did not cause urine leakage or increased urinary frequency or require the use of an appliance.  The Veteran's voiding dysfunction instead caused a markedly slow or weak stream and a markedly decreased force of stream.  The Veteran had no history of recurrent symptomatic urinary tract or kidney infections.  The VA clinician concluded that the Veteran had erectile dysfunction and was unable "to achieve an erection sufficient for penetration and ejaculation" with or without medication.  The Veteran did not have retrograde ejaculation, a history of epididymitis, eididymo-orchitis, or prostatitis.  Physical examination showed a normal penis, epididymis, and prostate.  The VA clinician stated that the Veteran's erectile dysfunction did not impact his ability to work.  The diagnosis was erectile dysfunction.

On VA diabetes mellitus DBQ in August 2013, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic agent(s) but did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had experienced no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months, no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  He experienced diabetic peripheral neuropathy as a complication of his diabetes mellitus.  He also had erectile dysfunction as a result of his diabetes mellitus.  The Veteran's fasting glucose in August 2013 was 163.  The VA examiner concluded that the Veteran's diabetes mellitus (and its complications) did not impact his ability to work.  The diagnosis was diabetes mellitus type II.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent for diabetes mellitus.  The Veteran contends that his service-connected diabetes mellitus is more disabling than currently evaluated.  These assertions are not supported by a review of the record evidence, however.  The record evidence shows instead that the Veteran's service-connected diabetes mellitus is manifested by, at worst, a restricted diet and the use of oral hypoglycemic agents (i.e., a 20 percent rating under DC 7913).  See 38 C.F.R. § 4.119, DC 7913 (2013).

For example, on VA examination in October 2001, it was noted that the Veteran's service-connected diabetes mellitus was "controlled with diet."  The Veteran was prescribed metformin following VA outpatient treatment in June 2002 when his service-connected diabetes mellitus was "not controlled" with reported glucose levels above 200.  His diabetes mellitus was stable on subsequent VA outpatient treatment in December 2002.  The Veteran's treating VA nurse practitioner noted in August 2003 that his service-connected diabetes mellitus was under "good control."  In November 2004, although the Veteran was not compliant with his diabetes mellitus medications, dietary restrictions, or exercise, he reported no hypoglycemic events and his weight had increased 7 pounds since his last visit.  The VA clinician concluded that the Veteran's diabetes mellitus was mild in severity and asymptomatic although it had been present since 2002.  

On VA outpatient treatment in November 2006, the Veteran's diabetes mellitus again was considered to be under poor control.  He was advised to comply with his diet.  The VA clinician added another oral hypoglycemic agent, glypizide, to the Veteran's metformin.  Following subsequent VA outpatient treatment in June 2007, the Veteran's Glyburide (or glypizide) was increased to 15 mg every day.  The increased medication appears to have been successful in treating the Veteran's service-connected diabetes mellitus because the VA clinician stated that the Veteran's diabetes mellitus was under "fair control" following VA outpatient treatment in November 2008.  The Veteran denied experiencing any episodes of hypoglycemic reactions or ketoacidosis on VA examination in May 2011 when it was noted that he had been instructed to follow a restricted or special diet but was not restricted in his ability to perform strenuous activities.  The May 2011 VA examiner concluded that, as a result of his diabetes mellitus, the Veteran did not experience visual impairment, kidney or neurological disease, amputation, or other diabetic conditions.  This examiner also concluded that, although peripheral edema was present, the etiology was unknown.  On VA outpatient treatment in June 2013, the Veteran reported that he had not been compliant with his diet and the assessment included diabetes mellitus under fair control with glyburide and metformin.  Finally, on VA diabetes mellitus DBQ in August 2013, the VA examiner stated that the Veteran's diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic agent(s) but did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had experienced no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months, no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  He experienced diabetic peripheral neuropathy as a complication of his diabetes mellitus.  He also had erectile dysfunction as a result of his diabetes mellitus.  

The evidence does not indicate that the Veteran's service-connected diabetes mellitus requires regulation of activities or is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, visits at least twice a month or more to his VA diabetic care provider, progressive loss of weight and strength or compensable complications (i.e., a 40, 60, or 100 percent rating under DC 7913).  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected diabetes mellitus.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claims for a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity or for a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  The Veteran contends that his service-connected peripheral neuropathy has worsened in both of his lower extremities.  The record evidence does not support his assertions regarding worsening of peripheral neuropathy in either of his lower extremities.  It shows instead that the Veteran's service-connected peripheral neuropathy is manifested by, at worst, mild incomplete paralysis of the sciatic nerve in each of his lower extremities (i.e., a 10 percent rating under DC 8520).  See 38 C.F.R. § 4.124a, DC 8599-8520 (2013).  For example, although he complained of peripheral neuropathy symptoms of the bilateral lower extremities on VA examination in August 2002, an EMG of the bilateral lower extremities in September 2002 was normal.  

Following VA neurological disorders examination in March 2003, the VA examiner diagnosed the Veteran as having symptoms "consistent with peripheral neuropathy in both legs but also consistent with lumbar radiculopathy.  The straight leg test suggests that this is a radiculopathy and the electromyelogram performed in September of 2002 cast[s] doubt on the diagnosis of peripheral neuropathy.  It is therefore my opinion that it is more likely that [the Veteran's] leg symptoms are due to a lumbar radiculopathy or radiculitis than to diabetic peripheral neuropathy."  Following subsequent VA neurological disorders examination in May 2003, a different VA examiner diagnosed the Veteran as having exertional lower extremity symptoms "most suggestive of neurogenic claudication (lumbar stenosis)."  The May 2003 VA examiner also stated, "Impaired vibratory perception suggests peripheral neuropathy, but would not account for exertional component of symptoms."  This examiner stated further that the Veteran's nerve conduction studies had been interpreted incorrectly and "suggest[ed] a neuropathy."  This examiner concluded that "there is insufficient data to arrive at a definite diagnosis for [the Veteran's] lower extremity symptoms.  The [Veteran] most probably has an element of peripheral neuropathy which could be related to diabetes mellitus and/or statin therapy.  However, lumbar stenosis and/or vascular claudication are possible contributing factors as well."

On VA examination in March 2010, the Veteran reported that had not missed any days at work due to his peripheral neuropathy of the bilateral lower extremities.  Physical examination of the bilateral lower extremities showed faint pulses, "tingling to touch over the anterior knees to the toes and the lateral ankles to the toes," 5/5 strength, 1+ deep tendon reflexes at the knees and ankles bilaterally, no atrophy, and good muscle tone.  The impressions included peripheral neuropathy of the bilateral lower extremities.  In May 2012, following a review of the Veteran's claims file, a VA physician concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities was mild to moderate in severity and "would still cause problems with balance and thus with walking."  This examiner also concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities was more mild than moderate in severity.  Finally, on VA peripheral neuropathy DBQ in August 2013, physical examination of the Veteran's bilateral lower extremities showed mild constant pain, no paresthesias or dysesthesias, no numbness, 5/5 motor strength, normal deep tendon reflexes, decreased sensation, no muscle atrophy, no trophic changes attributable to diabetic peripheral neuropathy, and mild incomplete paralysis of the bilateral sciatic nerves.  An EMG was normal for all extremities.  The VA clinician stated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The diagnosis was diabetic peripheral neuropathy.  

The evidence does not indicate that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is manifested by moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve (i.e., a 20, 40, 60, or 80 percent rating under DC 8599-8520).  Id.  The Board acknowledges that, in May 2012, a physician characterized the Veteran's peripheral neuropathy of the bilateral lower extremities as mild to moderate in severity; however, this physician also stated that he "would lean toward mild based on the verbal descriptions in the history."  In other words, this physician found that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities was more mildly disabling than moderately disabling in severity based on what the Veteran himself reported to other VA clinicians who had seen him for this disability.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected peripheral neuropathy in either of his lower extremities.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity and for a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity have not been met.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected erectile dysfunction.  The Veteran contends that his service-connected erectile dysfunction is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening of the symptomatology attributable to his service-connected erectile dysfunction.  It shows instead that, although the Veteran continues to complain of symptoms of erectile dysfunction, including "difficulty maintaining and obtaining an erection" (as noted on VA examination in August 2013), this disability is not compensably disabling under the relevant rating criteria.  The Board acknowledges that the Veteran experiences erectile dysfunction as a residual of his service-connected diabetes mellitus.  The Veteran's VA outpatient treatment records indicate that he is not a candidate for Viagra because of his service-connected coronary artery disease.  Following VA genitourinary examination in March 2003, the assessment was erectile dysfunction "more likely than not multifactorial, and the etiology secondary to a combination of antihypertensive medication, vascular disease, and neurological changes from the diabetes mellitus."  On VA genitourinary examination in May 2011, the Veteran denied any history of hospitalization or surgery, trauma to the genitourinary system, neoplasm, general systemic symptoms due to genitourinary disease, urinary symptoms or leakage, recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The May 2011 VA examiner stated that erectile dysfunction was present and the most likely etiology was vascular disease.  A different VA physician stated in May 2012 that there were "no identified abnormalities of the penis or other aspects of the male reproductive system."  This clinician also opined that, in the Veteran's case, "[E]ither hypertension or diabetes or the treatment is the most likely cause of his condition.  Unfortunately, it is not scientifically possible to distinguish the exact cause."  Finally, on VA male reproductive system conditions DBQ in August 2013, the VA examiner noted that, although the Veteran had a voiding dysfunction, the etiology was unknown and it did not cause urine leakage or increased urinary frequency or require the use of an appliance.  The Veteran's voiding dysfunction instead caused a markedly slow or weak stream and a markedly decreased force of stream.  The VA clinician concluded that the Veteran had erectile dysfunction and was unable "to achieve an erection sufficient for penetration and ejaculation" with or without medication.  The Veteran did not have retrograde ejaculation, a history of epididymitis, eididymo-orchitis, or prostatitis.  Physical examination showed a normal penis, epididymis, and prostate.  

The record evidence does not suggest that the Veteran's service-connected erectile dysfunction resulted in a penis deformity with loss of erectile power (i.e., a 20 percent rating under DC 7522) such that a compensable disability rating is warranted.  The Board recognizes that the Veteran continues to experience difficulty achieving and sustaining an erection due to his service-connected erectile dysfunction.  The Board also recognizes that the Veteran experiences voiding dysfunction with markedly slow or weak stream and a markedly decreased force of stream but the record evidence indicates that the etiology of this genitourinary condition is unclear.  See also 38 C.F.R. § 4.115a (2013).  The Board notes in this regard that the Veteran currently is in receipt of SMC based on the loss of use of a creative organ.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a compensable disability rating for his service-connected erectile dysfunction.  In summary, the Board finds that criteria for a compensable disability rating for erectile dysfunction have not been met.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, or for erectile dysfunction.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and for erectile dysfunction are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 20 percent rating currently assigned for the Veteran's diabetes mellitus effective June 13, 2002, contemplates mild to moderate disability.  Similarly, the 10 percent ratings assigned for peripheral neuropathy in each of the Veteran's lower extremities effective September 14, 2001, contemplates mild disability.  Finally, the zero percent rating currently assigned for the Veteran's service-connected erectile dysfunction effective September 14, 2001, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The record shows that multiple VA clinicians have concluded that none of these service-connected disabilities interfered with the Veteran's employability.  It also appears that the Veteran has not been hospitalized for treatment of any of these service-connected disabilities at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

The Veteran finally contends that he is entitled to a TDIU.  When he filed his TDIU claim in December 2002, he specifically contended that his service-connected diabetes mellitus and (non-service-connected) coronary artery disease and PTSD, in combination, prevented him from securing or maintaining any substantially gainful employment.  As noted in the Introduction, service connection for coronary artery disease was awarded during the pendency of this appeal.  Service connection is not in effect for the Veteran's claimed PTSD.  The Veteran subsequently asserted in August 2011 that only his service-connected coronary artery disease alone prevented him from securing or maintaining any substantially gainful employment.

The Board notes that service connection is in effect for coronary artery disease, evaluated as 100 percent disabling effective October 17, 2001, diabetes mellitus, evaluated as 20 percent disabling effective June 13, 2002, peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling effective September 14, 2001, peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling effective September 14, 2001, scar residual of coronary artery bypass graft (CABG) surgery, evaluated as zero percent disabling effective September 16, 1997, and for erectile dysfunction, evaluated as zero percent disabling effective September 14, 2001; the Veteran is in receipt of special monthly compensation effective September 14, 2001, based on the loss of use of a creative organ; the Veteran's combined evaluation for compensation is 100 percent effective October 17, 2001.  Thus, the Veteran currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  The Board is precluded from assigning a TDIU in the first instance, however.

The Board notes in this regard that, in general, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Board notes that a combined disability evaluation of 100 percent has been in effect for all of the Veteran's service-connected disabilities since October 17, 2001.  Thus, there is no period of time during this appeal where the Veteran's schedular rating has been less than total and a TDIU claim could be considered.  Id.  Accordingly, because a total schedular rating has been in effect for the Veteran's service-connected disabilities throughout the appeal period, the Board finds that the issue of entitlement to a TDIU is moot and is dismissed.


ORDER

Entitlement to a disability rating greater than 20 percent for diabetes mellitus is denied.

Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to a TDIU is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


